Citation Nr: 0616628	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-07 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on November 4, 
2002.


REPRESENTATION

Veteran represented by:  Veteran of Foreign Wars


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran served from October 1963 to April 1972 and from 
April 1977 to March 1989.

This case was appealed to the Board of Veterans' Appeals 
(Board) from actions taken in November 2003 by the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Boise, 
Idaho.


FINDING OF FACT

In a June 2006 written communication, the veteran indicated 
that he wished to withdraw his appeal on the issue of 
entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on November 4, 
2002.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim of entitlement to payment or 
reimbursement for the cost of unauthorized private medical 
expenses incurred on November 4, 2002. 38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran 
or by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the veteran.  38 C.F.R. § 20.204(c).

In a written statement dated June 1, 2006, the veteran 
specifically stated that he wished to withdraw his appeal as 
to the issues of entitlement to payment or reimbursement for 
the cost of unauthorized private medical expenses incurred on 
November 4, 2002.  Accordingly, this issue is no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn the 
issue of entitlement to payment or reimbursement for the cost 
of unauthorized private medical expenses incurred on November 
4, 2002 and there effectively remains no allegation of errors 
of fact or law for appellate consideration. As such, the 
Board does not have jurisdiction to review the appeal as to 
this issue.


ORDER

The appeal as to the issue of entitlement to payment or 
reimbursement for the cost of unauthorized private medical 
expenses incurred on November 4, 2002 is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


